I concur in the majority opinion with exception of Division VI where the majority allow interest only from the date of the institution of suit. The clause *Page 593 
in the will allowed Will and Marie to buy the farm for $16,000. For specific language in the will, see our former decision construing the will in In re Estate of Schmitz, 231 Iowa 1178,1179, 3 N.W.2d 512, 514, as follows:
"`* * * that Mari and Will shall hav the one hundert and sixty akers Farm wath they call the George Schechinger Farm for One hunderd Doller per aker.'"
Will and Marie bought the farm and took possession immediately after the testator's death in March 1921. But they did not pay the full purchase price and the majority correctly hold there was a lien in favor of the estate for the balance due. I see no warrant for a conclusion in law or equity that the unpaid portion of the purchase price should not bear interest from the date of the purchase and sale. The authorities cited in Division VI for the majority conclusion do not support such a ruling. The record shows that Will and Marie received a total distribution of $3,085, mostly paid from the money they had paid into the estate for the farm. Under the will, Will should not have received any distribution and the distribution to Marie was in excess of the amount that should have been paid to her. Will and Marie received the income from the farm since they took possession in March 1921, after the testator's death. I would hold the portion of the unpaid purchase price should bear interest from that date.